          Case 1:20-mj-00162-CRH Document 6 Filed 10/05/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

In the Matter of the Search of                 )      ORDER
Facebook accounts associated with              )
Maurice Robert Thill and B.F. (a minor)        )      Case No. 1:20-mj-162


       The affidavit submitted in conjunction with the application for the search warrant in this

matter identifies the minor by name. The United States shall file a copy of the affidavit redacting

this information. Upon the filing of the redacted affidavit, all materials associated with the

above-captioned Search Warrant save the original affidavit shall be unsealed without further order

of the court. The original, affidavit shall remain under seal.

       IT IS SO ORDERED.

       Dated this 5th day of October, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
